Citation Nr: 0835787	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the left thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder

INTRODUCTION

The veteran had active military service from January 1963 
until January 1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision.


FINDING OF FACT

The medical evidence fails to relate the veteran's basal cell 
carcinoma on his thigh to an event or injury in service.


CONCLUSION OF LAW

Criteria for service connection for basal cell carcinoma of 
the left thigh are not met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified that while in basic training he came in 
contact with a cactus and that a cactus spine caused a small 
keloid to form on his left thigh.  The veteran maintains that 
he consulted with a doctor in 1965 in regards to the keloids 
on his face, and at the same appointment he showed the doctor 
the small keloid on his thigh from the cactus, which was only 
1/8 of an inch at the time.  The veteran testified that the 
doctor said it did not look like anything that would cause a 
problem, but that they could do an optional steroid injection 
in an effort to reduce the keloid; however, the doctor did 
not recommend this procedure, and the veteran reported 
declining it.

The veteran does not appear to have received any treatment 
for the keloid on his thigh for many years following service.  
In June 2000, more than 35 years after being discharged from 
service, the veteran underwent a VA general medical 
examination at which time it was noted that the veteran had a 
keloid on his thigh that was the size of a quarter.  The 
examiner indicated that the veteran had a skin disorder 
consisting of multiple keloids.  The examiner also remarked 
the disorder was something the veteran "had in the 
service," but since he stated earlier in the report he had 
no records on the veteran, it is understood this remark was 
simply a recording of what the veteran advised the examiner.  
In any case, a biopsy of the thigh keloid was accomplished, 
revealing the veteran had basal cell carcinoma in August 
2000.  
    
The veteran is service connected for keloid scars of the face 
which developed from cystic acne, and a review of the 
veteran's service medical records reflects several records 
from dermatologist visits during service.  However, each of 
these records addressed only the facial keloids, failing to 
ever mention a keloid on the veteran's left thigh.  
Similarly, no treatment records mention the keloid on the 
veteran's thigh from the time he was discharged from service 
in 1964 until 2000, despite the fact that he was service 
connected in 1967 for keloids of the face.  In fact, at a VA 
examination in November 1966, the veteran stated that the 
scars that developed in service were located on the lower 
left and right jaw of his face.  There was no mention of any 
keloid on the veteran's left thigh.

As such, the credibility of the veteran's contention or any 
reports that he developed a keloid on his left thigh in 
service is undermined by his lack of any treatment for it 
either during service or for decades after service, and by 
his lack of any complaints about it despite complaining about 
and seeking treatment for keloids that were impacting other 
body parts.

Nevertheless, the veteran's claim was still remanded for an 
opinion as to the etiology of his basal cell carcinoma.  The 
veteran was examined in October 2007; and, after reviewing 
the veteran's claims file in December 2007, a VA examiner 
opined that it was less likely than not that the veteran's 
left thigh keloids with subsequent development of basal cell 
carcinoma was related to or caused by his period of active 
duty.

While the veteran believes that his basal cell carcinoma is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between his basal cell carcinoma and his time in service.  

Given the extensive passage of time between the veteran's 
discharge from service and the time he first sought treatment 
for the keloid on his thigh, despite actively seeking 
treatment for keloids on other parts of his body; and given 
the lack of any medical opinion of record, or even medical 
treatment evidence, suggesting that the veteran's basal cell 
carcinoma is in any way related to his time in service, the 
criteria for service connection have not been met.
 
Accordingly, the veteran's claim of entitlement to service 
connection for basal cell carcinoma of the keloid on the left 
thigh is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in September 2005, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA treatment records have been obtained, as have the 
veteran's service treatment records and Social Security 
Administration (SSA) records; and there is no indication that 
the veteran has received any private treatment for his thigh 
keloid or basal cell carcinoma.  Additionally, the veteran 
was also provided with a VA examination (the report of which 
has been associated with the claims file), and the veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for basal cell carcinoma of left thigh is 
denied.


	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


